Title: From John Quincy Adams to James Smith, 16 March 1806
From: Adams, John Quincy
To: Smith, James



Sir.
Washington 16. March 1806.

I have received your favour of the 12th: instt: enclosing a receipt for $1000 deposited in the Bank of New-York, and standing there to my credit; being in payment of the interest and part of the principal of your brother Justus’s Note to me. According to your request I now enclose a receipt for the same, and also a Copy of the note itself, with minutes of all the payments made upon it, including the last—The prior payments went only to discharge part of the interest due at the time when they were made.—They payment dated Feby: 1804. was made as you will recollect by yourself, on the 7th: of April of that year. As you mentioned having had the money ready from the preceding February, the receipt I gave you, was, I think, as of that date—The circumstance however was immaterial, as I have cast the interest only upon the principal sum from the date of the Note, untill the 12th: of March 1806 when the first payment on account of principal was made. From that time the principal sum remaining due is reduced to $1410.76.—I give you thanks, Sir, for this payment, and shall cheerfully wait the time which you suppose will enable you to discharge the remainder.
It gives me great pleasure to learn that you are all in so good health and Spirits; of which I very cordially wish an uninterrupted continuance—Being with great regard and esteem, your very humble and obedt: Servt:

Enclosed with the above Letter.
(Copy.)
New-York 10. September 1798.
For Value received I promise to pay to John Quincy Adams, or order, on demand the sum of two thousand Dollars, with lawful interest till paid
(Signed.) Justus B. Smith
$2000Payments Septr: 1799. 1. years intt:—$140.Principal$2000Feb 7 1804 Intt: in part500Intt: to 12. March 1806.1050.7612 March 1806. Intt: a part princl:10003050.761640.12. March 1806. deduct. paid1640Remaining due.1410.76Washington City 16. March 1806.Received of Mr: James Smith, as agent of this brother Justus B. Smith, one thousand Dollars; being in a receipt of John Delafield junr: Teller of the Bank of New-York, for that sum deposited in said Bank, by said James Smith, and there placed to my credit—The said sum is in payment of the interest, and part of the principal of Justus B. Smith’s Note to me for $2000. on interest, dated 10. September 1798—and was deposited in said Bank on the 12th: instt:(Signed) John Quincy Adams.